Appellees, brother and sister of Clem White, deceased, filed their bill in the chancery court of Yazoo county *Page 736 
against the appellant, widow of said decedent, under sections 2790 and 2791 of the Code of 1906, Hemingway's Code of 1927, sections 325 and 326, to have themselves declared the sole heirs at law of said decedent, and to that end to have set aside and annulled the marriage of appellant and the decedent. Appellant demurred to the bill, which demurrer was by the court overruled; from the decree overruling the demurrer appellant was granted an appeal to settle the principles of the cause.
This is the second appearance of this case in this court on bill and demurrer. White v. Williams et al., 154 Miss. 897,124 So. 64. On the former appeal the decree was reversed and the cause remanded. For a statement of the case up to the time of the former appeal, reference is made to the opinion of the court rendered on that appeal.
On remand of the case to the trial court the original bill was amended by adding the following paragraph:
"Petitioners allege that the said Clem White was wholly non compos mentis at the time of the pretended marriage to the said Sophie Jones White, and this condition was known beyond doubt to the other party, the said Sophie Jones White, and so knowing, the other party, the said Sophie Jones White, procured the said marriage for the sole purpose of fraud, and went through the formal ceremony of marriage as an iniquitous pretense only, and there was no sort of consummation of the pretended marriage by the living together of the parties even to the extent of an ostensible assumption of the relations of the marital state."
The bill, so amended, was demurred to by appellant, the demurrer was overruled, and this appeal was granted from that decree.
In order to affirm the decree appealed from, Ellis v. Ellis,152 Miss. 836, 119 So. 304, must be overruled. The bill in the Ellis case alleged that the marriage was with a person wholly insane, which was known to the other party; and so knowing, the other party procured the marriage *Page 737 
for the fraudulent purpose of going through the marriage ceremony in order to inherit the property of the insane spouse in case of his death, and that there was no sort of consummation of the pretended marriage by the living together of the parties. The insane spouse in that case was the husband, who died soon after the marriage. A brother of the insane husband sought to annul the marriage on that ground, as well as on another not necessary to mention. The court held that the marriage was voidable, but not void, and was therefore not subject to collateral attack — that it could only be attacked during the lifetime of the parties. We are not willing to overrule that case, although it is true that it lays down a principle that might result in harm in unusual cases.
At common law a marriage with an insane person was void, and could be attacked collaterally. Ward v. Dulaney, 23 Miss. 414; Smith v. Smith, 47 Miss. 211. But the common-law rule was changed by the Code of 1857, chapter 40, article 15, page 334, which provides that neither insanity nor idiocy of either party at the time of the marriage is sufficient ground for a divorce; but in addition thereto, the other party must have been at the time of the marriage ignorant of such disability. This statute has been enacted in the same form as it appeared in the Code of 1857, in every Code adopted since then. It will be found in the eighth paragraph of section 1414 of the Code of 1930.
In Smith v. Smith, supra, the court held that this statute made two modifications of the common law: First, that insanity at the time of the marriage did not make void the marriage contract; second, on the dissolution of such a marriage the issue was not bastardized. In discussing the effect of the statute on the common law, the court used this language:
"In none of the revisions of the statutes, prior to 1857, was insanity mentioned as one of the causes of divorce. Prior to that time the subject was dealt with as at common *Page 738 
law. That code made insanity cause of absolute divorce, `if the other party was insane at the time of the marriage, and the party applying did not know of such insanity.' It is a principle common to the law of contracts, quite as applicable to marriage, as to those which are purely private, and terminate, in their influences and effects, with the immediate parties thereto, that if either party was deficient in intellect, so as not to have the power of will and assent, as to such person, the contract was of no effect. Therefore, the common law denounced a marriage with an insane person as void, because of inability to assent thereto. The case of Ward v. Dulaney, 23 Miss. 414, arose prior to the revision of 1857, and was decided under the common law. It were quite impossible to lay down a general rule, to measure with precision the degree of mental imbecility or intellectual alienation which will suffice to annul the marriage contract. It may be safe to say that there ought to be enough of capacity to comprehend the subject, and the duties and responsibilities of the new relation. 23 Miss., supra. The statute makes two modifications of the common law: first, insanity at the time of marriage, does not make void the matrimonial contract, but in addition thereto the party applying must not know of its existence; second, upon dissolution, the issue shall not be bastardized. The statute meant to deny a divorce when the applicant for it was aware of the insanity at the time of the marriage, and then also to make legitimate the issue of the marriage, although it might be dissolved. This we suppose to be the extent of the change made of the common law. The statute, like the old law, referred the insanity `to the time of the marriage.'"
There have been five codes adopted in this state since the Code of 1857. As above stated, in every one of them this statute has been re-enacted in the same form as it appeared in the Code of 1857. One of the long-established rules of statutory construction is that where a *Page 739 
statute has been construed by the supreme court, and afterwards re-enacted in substantially the same terms, the legislature by such re-enactment adopts such construction along with the statute. Shotwell v. Covington, 69 Miss. 735, 12 So. 260; Wetherbee v. Roots, 72 Miss. 355, 16 So. 902; Hoy v. Hoy,93 Miss. 732, 48 So. 903, 136 Am. St. Rep. 548, 17 Ann. Cas. 1137, 25 L.R.A. (N.S.) 182 note; Hamner v. Yazoo Delta Lumber Co.,100 Miss. 349, 56 So. 466; Henry v. Henderson, 103 Miss. 48, 60 So. 33; Womack v. Central Lumber Co., 131 Miss. 202, 94 So. 2; Burks v. Moody, 141 Miss. 370, 106 So. 528, 107 So. 279.
The legislature, in re-enacting the statute, is presumed to have known the construction put upon it by the supreme court in the Smith case.
If the facts set out in the appellees' bill in this case be true, appellant will inherit the estate of her deceased husband as the result of her own iniquitous fraud. However, it must be borne in mind that there is no such thing as a perfect system of laws. Our system of common law consists of general rules that have been found by long usage to work out justice in the great majority of cases. In exceptional cases these rules work out injustice, but such cases are rare. The decisions of the supreme court constitute a body of precedents that should be followed by the courts in subsequent causes, when applicable, unless they are manifestly wrong and mischievous in their results.
Probably in this connection it would be very well to repeat the following language used by the court in its opinion on the former appeal of this case:
"It must be admitted that, under the principles laid down in the Ellis case, fraudulent marriages with insane persons may take place, resulting, on the death of the insane, defrauded spouse, in his or her estate being diverted from its rightful course of descent and distribution. On the other hand, if would-be heirs were permitted, after the death of the insane defrauded spouse, *Page 740 
to attack the marriage in order to inherit the estate of such deceased spouse, we think the gates of fraud would be opened still wider. The incentive to perjury would be great in many cases, especially where there was no issue of the marriage, and the marriage had taken place against the wishes of those attacking it. It is often an illusive question whether a person is sane or insane, and the extent of the insanity, if any, whether or not the person is so unbalanced mentally as to be incapable of understanding the nature of the act being inquired into. Alienists of high standing and great learning often differ on this question. In many cases, the testimony of the person himself, alleged to be insane, has a material bearing on the question; if his mouth is closed by death, material evidence cannot be had. Where one of the parties to a marriage is incapable of entering into the marriage state because of insanity, and the other party, knowing of such insanity, fraudulently induces and brings about the marriage, in order to inherit the estate of the insane spouse in case the latter should die first, any member of the family of the insane spouse sufficiently interested could have a guardian appointed, and by a proper proceeding in court through such guardian have the marriage annulled in the lifetime of the parties. In other words, the defrauded insane spouse, during the lifetime of the parties to the marriage, could enforce his rights in the courts."
Reversed and dismissed.